Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.   	On pages 6-9 of the remark Applicant argued prior art Lakshmanan does not disclose partially contemporaneous times slots for probe signals and probe responses using two radios.    	
 	
In response:
 	The examiner respectfully disagrees. Prior art Lakshmanan at Fig.9C; [0086] shows and discloses plurality of radios (i.e MAIN, AUX, Rx etc.). [0075]; defines active scanning and passive scanning. Active scanning corresponding to a scan during which probe request is transmitted by a device and passive scanning corresponding to a scan during which the device listen a signal. [0056] discloses a receiving core of a device receive signal and a main core generates and transmits a response to the received signal. [0074] discloses plurality of radios use the same channel. Fig.9C shows a AUX radio 94 is active mode (i.e 118) means the AUX radio sends probe request message in active mode 118. Fig.9C also shows Rx radio in passive mode (i.e 120) means Rx radio listen a message. Here the message which is received at 118 corresponding to a first probe request message and the message which is received at 120 corresponding to a first probe response message. Fig.9C: 126; [0086] discloses a total time period means 118 corresponding to first time period and 120 corresponding to second time period. [0074] discloses plurality of radios use the same channel means Rx and AUX can use the same channel. Fig.9C also shows 118 and 120 overlaps (=partially contemporaneous) in a particular time period 126. 


Claim Objections
Claims 23 is objected to because of the following informalities:  Claims 23 starts in the line where the claim 22 ends. Claims 22 and 23 should be in two different lines 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-8 and 10-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Pre-Grant Publication US 2022/0078704 to Lakshmanan et al. (hereinafter Lakshmanan).

 	As to claims 1, 10, 16 and 21, Lakshmanan discloses a method of scanning for wireless networks using a wireless integrated package comprising a first radio and a second radio, the method comprising:
 	 providing a first probe request in a first time slot on a first channel using the first radio (Lakshmanan; Fig.7:56 shows main core and Fig.7: 58 aux Core corresponds to first radio. [0076] discloses transmitting probe request to a target device using main core or AUX core. Fig.9C, [0075] shows and discloses first time slot (i.e 126) during which the main core or AUX core transmits a prove request message. [0053] discloses main core transmits signal using 5GHz channel); and
 	  receiving a first probe response in a second time slot on the first channel using the second radio, wherein the second time slot is at least partially contemporaneous with the first time slot (Lakshmanan; Fig.7:54; [0054] shows Rx core corresponds to second radio. [0076] discloses Rx core 54 listens for a response to the probe from the target device. Fig. 9C, [0075] shows and discloses second time slot (i.e   120) during which the Rx core receives prove response message. [0053] discloses Rx core receives signal using 5GHz channel.  Fig.9C shows slot 120 overlap with time slot 126 or different cores can transmit and/or receive request signal and response signal at the same time using active scan and passive scan).
 	providing a second probe request in a third time slot on a second channel using the first radio, wherein the second time slot is at least partially contemporaneous with the first time slot (Lakshmanan; [0097] discloses plurality of scan period means there is a second probe request in a third time slot. [0053] discloses main core using different communication standard means main radio can use different channel or frequency for probe request. Fig.11; [0097] shows and discloses multiple scan period overlap in a particular time period)   


 	As to claims 2, 14 and 17, the rejection of claim 1 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the first probe request and the second probe request are for a network of a same type (Lakshmanan; [0052]; [0056]; [0069] discloses  beacon signals in Wi-Fi network)
 	 
As to claim 3, the rejection of claim 1 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the second time slot is longer than the first time slot in time (Lakshmanan; Fig.10B; [0090] discloses duration of the Rx core interval (i.e 50 ms) is greater than the main core interval (i.e 30 ms)). 

As to claim 4, the rejection of claim 2 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the second time slot is longer than the third time slot in time (Lakshmanan; Fig.10B; shows three main core interval and three RX core interval and all of the Rx core interval is greater than all of the main core interval means the second time slot is longer than the third time slot in time)

As to claim 5, the rejection of claim 2 as listed above is incorporated herein. In addition, Lakshmanan discloses further comprising: 
receiving a second probe response in a fourth time slot on the first channel using the first radio, wherein the fourth time slot is after the third time slot. (Lakshmanan; Fig.10A; 10B; 10C shows plurality of main core interval and plurality of RX core interval and [0076] discloses main core is also used to receive probe response means a second probe response could be received in a fourth time slot on the first channel using the first radio)

As to claim 6, the rejection of claim 5 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the second time slot is at least partially contemporaneous with the fourth time slot (Lakshmanan; Fig.9A; 9B; 9C shows and discloses a time slot is at least partially contemporaneous with another time slot means the second time slot could be at least partially contemporaneous with the fourth time slot) 

As to claim 7, the rejection of claim 2 as listed above is incorporated herein. In addition, Lakshmanan discloses further comprising:
switching the first radio from the first channel to the second channel after the first time slot and during the second time slot (Lakshmanan; [0054] discloses a radio or core can operate in multiple frequency band means a radio can switch from one band to another band). 

As to claim 8, the rejection of claim 1 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the first time slot is 0.5 seconds or less (Lakshmanan; [0069] discloses 100 milliseconds. Here Lakshmanan is applied for the second alternative).

As to claim 11, the rejection of claim 10 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the processor is configured to process the first probe response in the second time slot (Lakshmanan; Fig.7:54; [0054] shows Rx core corresponds to second radio. [0076] discloses Rx core 54 listens for a response to the probe from the target device. Fig. 9C, [0075] shows and discloses second time slot (i.e   120) during which the Rx core receives prove response message. [0053] discloses Rx core receives signal using 5GHz channel).

As to claim 12, the rejection of claim 10 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the processor, the first radio and the second radio are disposed on a single substrate (Lakshmanan; [0051]; [0116]) 

As to claim 13, the rejection of claim 10 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the wireless device is an 802.11 standard device (Lakshmanan; [0053]).

As to claim 15, the rejection of claim 14 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the processor is configured to receive a second probe response in a fourth time slot on the first channel using the first radio, wherein the fourth time slot is after the third time slot (Lakshmanan; Fig.9A; 9B; 9C shows and discloses a time slot is at least partially contemporaneous with another time slot means the second time slot could be at least partially contemporaneous with the fourth time slot)

As to claim 18, the rejection of claim 17 as listed above is incorporated herein. In addition, Lakshmanan discloses further comprising: receiving a second probe response in a fourth time slot on the first channel using the transceiver circuit, wherein the fourth time slot is after the third time slot, wherein the recover circuit is part of a radio including a transmitter (Lakshmanan; Fig.9A; 9B; 9C shows and discloses a time slot is at least partially contemporaneous with another time slot means the second time slot could be at least partially contemporaneous with the fourth time slot)

As to claim 19, the rejection of claim 16 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the transceiver circuit is part of a main radio and the receiver circuit is part of a scan radio (Lakshmanan; Fig.7).

As to claim 20, the rejection of claim 16 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the first time slot and the second time slot have the same length (Lakshmanan; [0086]).

As to claim 22, the rejection of claim 21 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the circuit is configured to process the first probe response in the second time slot (Lakshmanan; Fig.7:54; [0054] shows Rx core corresponds to second radio. [0076] discloses Rx core 54 listens for a response to the probe from the target device. Fig. 9C, [0075] shows and discloses second time slot (i.e   120) during which the Rx core receives prove response message. [0053] discloses Rx core receives signal using 5GHz channel).

As to claim 23, the rejection of claim 21 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the circuit is an integrated circuit disposed on a single substrate (Lakshmanan; [0051]; [0116]).

As to claim 24, the rejection of claim 21 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the apparatus is an integrated circuit disposed on a single substrate in an integrated circuit package (Lakshmanan; [0051]; [0116]).

As to claim 25, the rejection of claim 21 as listed above is incorporated herein. In addition, Lakshmanan discloses wherein the circuit is a processor disposed on a single substrate (Lakshmanan; [0051]; [0116])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2022/0078704 to Lakshmanan et al. (hereinafter Lakshmanan) in view of U.S. Pre-Grant Publication US 2017/0279479 to Adams et al. (hereinafter Adams)


 As to claim 9, Lakshmanan discloses a main core, AUX core or RX core. Lakshmanan also discloses Rx core operate at 5 GHz channel. Lakshmanan fails to disclose main core or AUX core operate at 2 GHz channel. However, Adams discloses
 wherein the first channel is a 2 GHZ channel (Adams; [0004])  
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the so that main core use a particular channel based on the design.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478